Wright, J.,
dissenting. For the most part I concur in the dissenting opinion of Justice Holmes. However, unlike Justice Holmes, I agree with the ultimate result in Blankenship v. Cincinnati Milacron Chemicals, Inc. (1982), 69 Ohio St.2d 608, 23 O.O.3d 504, 433 N.E.2d 572, and application of the standard for assessing tortious intent set forth in Section 8A of 1 Restatement of the Law 2d, Torts (1965). See Kunkler v. Goodyear Tire & Rubber Co. (1988), 36 Ohio St.3d 135, 139, 522 N.E.2d 477, 481.
Although undoubtedly concerned with the majority’s elimination of a sound legislative response to the confusion inflicted on the public realm by Jones v. VIP Development Co. (1984), 15 Ohio St.3d 90, 15 OBR 246, 472 N.E.2d 1046, the legislature and Ohio industry may take some solace from this court’s recent efforts to correct the deficiencies of Jones. Beginning with the trilogy of cases in 1988 and continuing through this term, we have removed those elements of Jones that are inconsistent with the theory of employer intentional tort espoused in Blankenship, supra. See Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 522 N.E.2d 489; Pariseau v. Wedge Products, Inc. (1988), 36 Ohio St.3d 124, 522 N.E.2d 511; Kunkler, supra; and Fyffe v. Jeno’s Inc. (1991), 59 Ohio St.3d 115, 570 N.E.2d 1108. See, also, Mitchell v. Lawson Milk Co. (1988), 40 Ohio St.3d 190, 532 N.E.2d 753. Therefore, although the majority today disdainfully turns from the salutary remedial response of our elected representatives in the General Assembly and our former Governor, it has not, thankfully, turned the clock back to those unhappy days following the release of Jones.